FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	As initially discussed, this application is a CON of 16/045,216 filed 07/25/2018 (PAT 10434045), 
	which is a CON of 14/911,433 filed 02/10/2016 (PAT 10092486), 
	which is a 371 of PCT/US14/51309 filed 08/15/2014, 
	which is a CIP of 13/969,038 filed 08/16/2013 (PAT 9687424), 
	and is a CIP of 13/968,862 filed 08/16/2013 (PAT 10226405) 
	and is a CIP of 13/967,800 filed 08/15/2013.
	However, at least the subject matter of “the active emulsion contains … pectin or guar gum” in claim 1 is not present in the CIP parent applications: 13/969,038, 13/968,862 and 13/967,800. Thus, claims 1, 3-9 and 11-12 of this application will not receive priority filing date benefits of 13/969,038, 13/968,862 and 13/967,800.
	As accordingly, pending claims 1, 3-9 and 11-12 are afforded the effective filing date of 08/15/2014 for art rejection purpose.




Status of the Claims
This action is in response to papers filed 08/04/2022 in which claims 2 and 10 were canceled; and claim 1 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-9 and 11-12 are under examination.

Withdrawn Rejections
The rejection of claims 1, 4-6, 9, and 11-12 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Gizaw et al (6 October 2011; US 2011/0245141 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Stover et al (8 December 2005; US 2005/0271735 A1; previously cited), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1; previously cited), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection of claims 1, 4-6, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection claim 3 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claim 1 above, and further in view of Gizaw et al (6 October 2011; US 2011/0245141 A1), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claim 1 above, and further in view of Stover et al (8 December 2005; US 2005/0271735 A1; previously cited), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below. 
The rejection of claims 8 and 12 under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claims 1 and 11 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1; previously cited), is withdrawn, in view of Applicant’s amendment to claim 1, which has necessitated the new 103 rejections below. 

Modified Rejections 
Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11-15, 21 and 22 of U.S. Patent No. 11311467 in view of Vassiliades et al (US 4,138,362) and Lei et al (US 2014/0044761 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘467 significantly overlap with the subject matter of instant claims, i.e., methods for preparing a capsule composition comprising providing an active emulsion containing an oil phase comprising an active material and an aqueous phase, wherein the active emulsion further comprises a capsule formation aid/surfactant; causing formation of capsules by adding a crosslinking agent to active emulsion to form a capsule slurry; curing the capsule slurry; adding a catalyst such as a salt solution to the active emulsion; washing the capsule slurry with water; thereby obtaining the capsule composition, wherein the active emulsion contains a polyisocyanate such as a trimethylol propane-adduct of xylylene diisocyanate.
While the amine compound in the claims instant application differs from the amine compound in the claims of the Patent, it would have been obvious to include a crosslinking agent such as chitosan to the claims of the instant application in view of the guidance from the Patent so the crosslinking agent can react with polyisocyanate to form polyurea capsule, as the Patent is filed before the claims of the instant application and can be used as prior art.
It would also have been obvious to include gum arabic and guar gum in the emulsion in the Patent ‘467 in view of the guidance from Vassiliades and, in which Vassiliades teaches gum arabic and guar gum as the suitable surfactants/emulsifiers in the formation of microcapsules, as they function as both the emulsifying agent and the crosslinking agent which reacts with polyisocyanate to form a crosslinked capsule wall (Vassiliades: Abstract; column 2, lines 39-end to column 3, lines 1-37; column 4; Example 7; claims 1, 10-12 and 26-27), and Lei provides the guidance for using a combination of gum arabic and guar gum as the surfactants/emulsifiers, as combinations of emulsifiers can be used in the formation of microcapsules slurry ([0004], [0045], [0047]-[0048]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11311467 in view of Vassiliades and Lei.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant arguments pertaining to amended claim 1 in the instant application and that the combined teachings of Nehen and Zeng teach nor suggest the active emulsion as claimed.  (Remarks, pages 7-8).

In response, the Examiner disagrees for the reason(s) discussed above in the pending double patent rejection, said discussion being incorporated herein in its entirety.
As a result, the Examiner maintains the position the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11311467 in view of Vassiliades and Lei

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Vassiliades et al (US 4,138,362) and Lei et al (US 2014/0044761 A1; published date: 13 February 2014; filing date: 18 October 2013). 
Regarding claims 1 and 11, Juang teaches a process for producing  microcapsules composition with capsules having a capsule wall and capsule core comprising (a) providing an emulsion containing droplets of hydrophobic liquid phase and an aqueous phase; (b) causing formation of capsules in the emulsion in the presence of a colloidal stabilizer such as polyvinyl alcohol, by adding a catalyst to obtain a capsule suspension; and (c) curing the capsule suspension thereby forming the microcapsules composition, wherein the emulsion contains a polyisocyanate and a polyamine (Abstract; column 6, lines 20-end; columns 7-12; claims 1, 5-15, 17, 22-23 and 27-28).
However, Juang does not teach the causing formation of capsules in the active emulsion in the presence of gum arabic or polyvinylpyrrolidone and a copolymer of vinyl pyrrolidone and quaternized dimethylaminoethyl methacrylate; and the active emulsion contains pectin or guar gum of claim 1.
Regarding the gum arabic and guar gum of claim 1, Vassiliades teaches a process for producing microcapsules composition with capsules having a capsule wall and capsule core comprising (a) providing an emulsion containing droplets of hydrophobic liquid phase and an aqueous phase; and (b) causing formation of capsules in the emulsion in the presence of colloidal stabilizers/emulsifiers, wherein the suitable emulsifiers include gum arabic and guar gum (Abstract; column 2, lines 39-end to column 3, lines 1-37; column 4; Example 7; claims 1, 10-12 and 26-27). Vassiliades teaches polyhydroxyl gums  such as gum arabic and guar gum serve as both the emulsifying agent and the wall-forming material (crosslinker) that reacts with polyisocyanate to form crosslinked capsule walls (column 3, lines 29-37).
It would have been obvious to one of ordinary skill in the art to incorporate gum arabic and guar gum as the colloidal stabilizers in the method of forming microcapsules of Juang, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Vassiliades provides the guidance to do so by teaching that gum arabic and guar gum are suitable emulsifiers used in the method of forming microcapsules, as both the emulsifying agent and the wall-forming material (crosslinker) that reacts with polyisocyanate to form crosslinked capsule walls, and such use emulsifiers such as gum arabic and guar gum provides microcapsules that are extremely stable (Vassiliades: column 6, lines 29-33). One of ordinary skill in the art would have reasonable of expectation of success of incorporating gum arabic and guar gum as the colloidal stabilizers in the method of forming microcapsules of Juang because Lei indicated that combinations of surfactants/emulsifiers including gum arabic and guar gum can be used in the method of forming microcapsules (Lei: [0045], and [0047]-[0048]). Thus, an ordinary artisan seeking to maximize the stability of the microcapsules composition would have looked to incorporate gum arabic and guar gum as the colloidal stabilizers in the method of forming microcapsules of Juang, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 4, Juang teaches the hydrophobic liquid phase contains a core material such as perfume or flavor (Juang: column 9, line 43-44).
Regarding claims 5 and 6, Juang teaches the polyisocyanate include an aliphatic polyisocyanate based on hexamethylene diisocyanate (Juang: column 7, lines 60-end, column 8, lines 1-37, and claims 6 and 13). 
Regarding claim 9, Juang teaches the emulsion is prepared by emulsifying an oil phase into an aqueous phase and the oil phase contains the core material such as perfume or flavor (Juang: column 6, lines 20-38, and claims 1, 12, 13, 17, 23 and 28;).
Regarding claim 12, Lei provides the guidance for including the microcapsules composition of Juang and Vassiliades in personal care products (Lei: [0004], [0012]-[0019] and [0094]-[0095]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) Vassiliades et al (US 4,138,362) and Lei et al (US 2014/0044761 A1; published date: 13 February 2014; filing date: 18 October 2013), as applied to claim 1 above, and further in view of Gizaw et al (6 October 2011; US 2011/0245141 A1). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang, Vassiliades and Lei do not teach the step (d) of adding a deposition aid to the capsule slurry of claim 3.
Regarding claim 3, Gizaw teaches microcapsules composition wherein the microcapsule comprises a shell encapsulating a fragrance, and the shell is comprised of polyurea (Abstract; [0011], [0013], [0015]-[0016], [0018], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25). Gizaw teaches the microcapsules are further coated with a cationically charged polymer which increase the stability of the microcapsule and increase the deposition of the microcapsules on surfaces (Abstract; [0011], [0013], [0015], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25).
It would have been obvious one of one of ordinary skill in the art to further include the step of adding a cationically charged polymer after the curing of the capsule slurry, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gizaw provided the guidance to do so by teaching that a cationically charged polymer can be added to a polyurea capsule slurry so as to form a coating around the shell of the capsules, and such coating of cationically charged polymer around the capsules increase the stability of the microcapsule, as well as, increase the deposition of the microcapsules on surfaces. Thus, an ordinary artisan seeking to maximize the stability of the microcapsules, as well as, the deposition of the polyurea microcapsules onto surfaces, would have looked to adding a cationically charged polymer after the curing of the capsule slurry of Juang so as to obtained coated polyurea microcapsules with enhanced stability and deposition onto surfaces, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) Vassiliades et al (US 4,138,362) and Lei et al (US 2014/0044761 A1; published date: 13 February 2014; filing date: 18 October 2013), as applied to claim 1 above, and further in view of Stover et al (8 December 2005; US 2005/0271735 A1; previously cited). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang, Vassiliades and Lei do not teach the method further comprising step (d) purifying the capsule composition by washing with water, dialfiltration, or centrifugation of claim 7.
Regarding claim 7, Stover teaches a process of encapsulation of hydrophobic organic molecule in a polyurea microcapsules in which the formation of capsules in an emulsion include the addition of a catalyst and such incorporation of a catalyst is for the purpose of speeding the membrane forming reaction of the polyurea capsules (Abstract; [0007]-[0009], [0035], [0051]-[0062], [0064], [0068] and [0071]). Stover teaches a process for encapsulation of a hydrophobic organic molecule in a polyurea microcapsules by interfacial polymerization, the process comprising contacting a) an aqueous phase, and b) a water-immiscible phase comprising a water-immiscible solvent, an aromatic polyisocyanate, and a hydrophobic organic molecule ([0007]-[0009], [0051] and [0053]-[0058]), and thus, forming a polyurea capsule suspension ([0093]). Stover teaches the membrane-forming reaction can be carried out at elevated temperature up to about 70°C ([0074]). Stover teaches a polyurea capsule suspension was filter and washed three times with water ([0099]).  Stover further teaches the microcapsule suspension as obtained from the interfacial reaction still contains residual amounts of stabilizer and/or surfactant and it was observed that washing the capsules with water to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time ([0145]). Stover teaches the hydrophobic organic molecule is selected form the group consisting of a perfume, a pharmaceutical, a fragrance, a flavoring agent, a pigment and a dye (claim 10).
 It would have been obvious to one of ordinary skill in the art to add the step of washing the cured capsule slurry with water in the method of producing the capsules of Juang, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Stover provided the guidance to do so by teaching that the capsule slurry of Juang can further be washed with water so as to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time (Stover: [0145]). Thus, an ordinary artisan provided the guidance from the prior art would looked to washing the capsule slurry of Juang so as to remove residual stabilizer and/or surfactant and obtain a purified capsule composition that provide a more complete release over time, and achieve Applicant’s claimed invention with reasonable expectation of success 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) Vassiliades et al (US 4,138,362) and Lei et al (US 2014/0044761 A1; published date: 13 February 2014; filing date: 18 October 2013), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1; previously cited). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang, Vassiliades and Lei do not teach the capsule core further contains a solvent or a core modifier of claim 8.
Regarding claim 8, Popplewell teaches a polyurea capsule composition comprising capsules and a capsule formation aid, wherein the capsules contain a polyurea wall and an oil core containing a fragrance, the polyurea wall is formed of a reaction product of a polyisocyanate and a crosslinking agent in the presence of the capsule formulation aid (abstract; [0009]-[0017] and [0048]-[0081]). Popplewell teaches the fragrance is dissolved in a solvent ([0119]-[0154] and [0167]-[0179]).
It would have been obvious to one of ordinary skill in the art to include a solvent in the oil core containing a perfume of the capsule composition of Juang, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Popplewell provided the guidance for including a solvent in the oil core containing a perfume of the capsule composition of Juang. One of ordinary skill in the art would have reasonable expectation of success of including a solvent in the oil core containing a perfume of the capsule composition of Juang because Juang also indicated that a solvent may be added to the core so as to dissolve the core material (Juang: column 2, lines 35-44; column 8, lines 40-59). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a solvent in the oil core of Juang so as to the perfume can be dissolved in the solvent, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited prior arts teach or suggest the active emulsion include either (i) gum Arabic or (ii) polyvinylpyrrolidone and a copolymer of vinyl pyrrolidone; a polyisocyanate; and pectin or guar gum as amended in claim 1. (Remarks, pages 5-7).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Vassiliades provides the guidance for incorporating gum arabic and guar gum as the emulsifiers used in the method of forming microcapsules of Juang, as both the emulsifying agent and the wall-forming material (crosslinker) that reacts with polyisocyanate to form crosslinked capsule walls, and such use emulsifiers such as gum arabic and guar gum provides microcapsules that are extremely stable (Vassiliades: column 6, lines 29-33). One of ordinary skill in the art would have reasonable of expectation of success of incorporating gum arabic and guar gum as the colloidal stabilizers in the method of forming microcapsules of Juang because Lei indicated that combinations of surfactants/emulsifiers including gum arabic and guar gum can be used in the method of forming microcapsules (Lei: [0045], and [0047]-[0048]). Thus, an ordinary artisan seeking to maximize the stability of the microcapsules composition would have looked to incorporate gum arabic and guar gum as the colloidal stabilizers in the method of forming microcapsules of Juang, and achieve Applicant’s claimed invention with reasonable expectation of success.
As a result, for at least the reason discussed above, claims 1, 3-9 and 11-12 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in this office action.



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613